DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 02/15/21. The same Rock reference is applied.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-6, 8-9, and 11-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rock (US 2014/0127077 A1).
Regarding claims 1 and 14, Rock discloses an apparatus and a system (Fig.1c:200) for inactivating RNA and DNA contained in viruses [0034 and 0037] on medical instruments comprising:
 A housing (unlabeled outer body of device 200), said housing having a sealable (Fig.1c:25) aperture allowing entry to a chamber (unlabeled volume within device 200) within said housing;

At least one emitter of monochromatic [0100] light source (Fig.1c:220) within said housing in said chamber and above said container, said at least one emitter is capable of irradiating said solution and said at least one medical instrument in said container with monochromatic radiation for at least about 90 minutes;
Wherein said at least one emitter is capable of emitting a total light output of said monochromatic radiation on said solution and the emitter is also capable of emitting the said at least one medical instrument therein greater than about 280 lumens;
Wherein said methylene blue aqueous solution, within said container, has a is methylene blue concentration therein from about 0.01% to about 0.02% (the container 290 in Fig.1c is capable of holding various different solutions with different concentration values);
Whereby RNA and DNA of viruses on said at least one medical instrument are inactivated [0053 and 0034].
Regarding claims 2 and 15, the monochromatic [0100] emitter (Fig.1c:220) in Rock is capable of emitting radiation is within a wavelength range of about 582-592 nm.
Regarding claims 3 and 16, the monochromatic [0100] light source (Fig.1c:220) in Rock is capable of emitting monochromatic radiation is within a wavelength range of about 588-592 nm.
Regarding claims 4 and 17, the monochromatic [0100] light source (Fig.1c:220) in Rock is capable of emitting monochromatic radiation is at a wavelength of about 590 nm.
Regarding claims 5 and 18, the monochromatic [0100] light source (Fig.1c:220) in Rock is capable of emitting monochromatic light source is at least one emitter and said monochromatic radiation is within a wavelength range of about 658-662 nm.

Regarding claims 8 and 20, said monochromatic light source comprises at least one LED [0058].
Regarding claims 9 and 21, the unlabeled panel on the outer surface of the housing of device 200 in Fig.1c is deemed to include a timer on an outside surface of said container, the timer is deemed to be capable of being used to time the irradiation of said solution and said at least one medical instrument.
Regarding claims 11 and 22, the unlabeled panel on the outer surface of the housing of device 200 in Fig.1c is deemed to include a timer where the irradiation of said solution with said at least one medical instrument in said container is for at least about 90 minutes or at least about 90 minutes 25 is a set exposure time for said solution.
Regarding claims 12 and 23, the unlabeled panel on the outer surface of the housing of device 200 in Fig.1c is deemed to include an indicator light on an outside surface of said container, said at least one indicator light is capable of being used to indicate the status of the irradiation of said solution and said at least one medical instrument.
Regarding claims 13 and 24, the container (Fig.1c:270) of Rock is capable of holding a cuvette.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2014/0127077 A1).
Rock discloses a method for inactivating RNA and DNA [0017 and 0033] contained in viruses on at least one medical instrument [0037], said method comprising:
Preparing a methylene blue aqueous solution[0064 and 0063] having a concentration therein of methylene blue of at least about 1 microM to the solubility of the photoactivatable substance in fluid, and preferably about 10 microM [0063] or a 1% solution [0099];
Immersing [0062] at least one medical instrument into a container containing said methylene blue aqueous solution [0064], said container being within a housing; 
Closing and sealing [0016] said container within said housing;
Irradiating, by at least one emitter of a monochromatic light source located within said housing and above said container, said methylene blue aqueous solution in said container with monochromatic radiation for example for at least 10-20 minutes [0061];

Opening and removing, after said for at least 10-20 minutes [0061] of irradiation of said methylene blue aqueous solution, said at least one medical instrument; and 
Whereby RNA and DNA of viruses on said at least one medical instrument are inactivated [0053 and 0034].
Regarding the recited concentration range, the recited irradiation time interval, and the recited lumens value; Rock teaches that the appropriate wavelength values to activate the various photoactivatable substances may very vary from one chemical to another [0056]. Rock also teaches that the volume of photoactivatable solution will vary depending on the size of the object to be treated [0076] and that the intensity may be between 1 and 30 J/cm2 [0100]. In addition, Rock teaches that the irradiation interval is at least 10-20 minutes [0061]. It is noted that the disclosed wavelengths values in [0056] and the disclosed intensity range values in [0100] all have corresponding lumens values. Clearly one of ordinary skill in the art reading the generic and suggested concentration values, the inherent lumens values, and the irradiation time values would readily recognize that such variable values are to be adjusted in order inactivate RNA and DNA contained in viruses on the surfaces of the various medical instruments having various different sizes [0076]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust Rocks’ concentration, lumens, and irradiation time values in order inactivate RNA and DNA contained in viruses on the surfaces of various medical instruments having various different sizes.


Response to Arguments
9.	Applicant's arguments filed on 02/15/21 have been fully considered but they are not persuasive. 
-	On pages 8-18 of the Remarks section all of Applicant arguments are directed at the combined recited concentration values, the irradiation time interval, and the lumens interval. Also, Applicant argues that the parent application 15/119,791 having USPN 10,478,514 having similar claims as in this application were previously allowed.
The examiner respectfully disagrees with the argument that previously allowed parent claims should also be allowed in related cases.
As to Applicant arguments directed at the combined recited concentration range value, the recited irradiation time interval value, and the recited lumens value; Rock teaches that the appropriate wavelength values to activate the various photoactivatable substances may very vary from one chemical to another [0056]. Rock also teaches that the volume of photoactivatable solution will vary depending on the size of the object to be treated [0076] and that the intensity may be between 1 and 30 J/cm2 [0100]. In addition, Rock teaches that the irradiation interval is at least 10-20 minutes [0061]. It is noted that the disclosed wavelengths values in [0056] and the disclosed intensity range values in [0100] all have corresponding lumens values. Clearly one of ordinary skill in the art reading the generic and suggested concentration values, the inherent lumens values, and the irradiation time values would readily recognize that such variable values are to be adjusted in order inactivate RNA and DNA contained in viruses on the surfaces of the various medical instruments having various different sizes [0076]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust Rocks’ concentration, lumens, and irradiation time values in order inactivate RNA and DNA contained in viruses on the surfaces of various medical instruments having various different sizes.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798